This pro se case is before the court, without oral argument, on defendant’s motion to dismiss on the grounds that this court lacks jurisdiction over the subject matter of *787plaintiffs claim. Plaintiff claims a violation of 12 U.S.C. § 1 and that he has been deprived of liberty and property in violation of the fifth amendment. He says a national bank allegedly failed to provide him with information about the direct deposit of a check payable to him and an employee of the Comptroller of the Currency made an inadequate response to plaintiffs complaint against the bank. The underlying dispute was between a national bank and one of its depositors. Plaintiff nevertheless seeks eighty thousand dollars in damages of the United States.
As defendant has correctly pointed out, the Court of Claims has no jurisdiction over monetary claims based upon 12 U.S.C. § 1, which does not consent to liability of the United States to pay money, nor upon the due process and equal protection guarantees of the fifth amendment for the same reason. Carruth v. United States, 224 Ct.Cl. 422, 627 F.2d 1068 (1980); Walton v. United States, 213 Ct.Cl. 755 (1977); and Eastport Steamship Corp. v. United States, 178 Ct.Cl. 599, 372 F.2d 1002 (1967).
Plaintiffs motion for a judgment on the pleadings is denied as untimely since defendant has not filed an answer. Court of Claims Rule 38(c).
For the foregoing reasons plaintiffs motion for judgment on the pleadings is denied and defendant’s motion to dismiss is granted. The petition is dismissed.